{¶ 22} I respectfully dissent from the decision of the majority and would instead hold that the trial court did not err when it ordered the amendment of the indictment that the state requested.
 {¶ 23} An indictment or information serves two distinct purposes. One purpose is to set up the elements of the offense, so as to sufficiently apprise the defendant of what he must be prepared to meet, in order to satisfy due process, as well as to identify the criminal charges in a way sufficient to protect against a second prosecution that violates the double jeopardy clause. Russell v. United States (1962),369 U.S. 749, 82 S.Ct. 1038, 8 L.Ed.2d 240; Hamling v. UnitedStates (1974), 418 U.S. 87, 94 S.Ct. 2887, 41 L.Ed.2d 590. The standards that satisfy that requirement are set out in R.C. 2941.05:
 {¶ 24} "In an indictment or information charging an offense, each count shall contain, and is sufficient if it contains in substance, a statement that the accused has committed some public offense therein specified. Such statement may be made in ordinary and concise language without any technical averments or any allegations not essential to be proved. It may be in the words of the section of the Revised Code describing the offense or declaring the matter charged to be a public offense, or in any words sufficient to give the accused notice of the offense of which he is charged."
 {¶ 25} The other, and preceding, purpose an indictment serves is to invoke the jurisdiction of the court in which it is filed, to proceed to try the defendant for the public offense charged in the indictment. The jurisdiction of the court of common pleas and its divisions is established by statute. Section 4(B), Article IV, Ohio Constitution. The jurisdictional requirements for a valid indictment are set out in R.C. 2941.03:
 {¶ 26} "An indictment or information is sufficient if it can be understood therefrom:
 {¶ 27} "(A) That it is entitled in a court having authority to receive it, though the name of the court is not stated;
 {¶ 28} "(B) If it is an indictment, that it was found by a grand jury of the county in which the court was held, of [sic] if it is an information, that it was *Page 105 
subscribed and presented to the court by the prosecuting attorney of the county in which the court was held;
 {¶ 29} "(C) That the defendant is named, or, if his name cannot be discovered, that he is described by a fictitious name, with a statement that his true name is unknown to the jury or prosecuting attorney, but no name shall be stated in addition to one necessary to identify the accused;
 {¶ 30} "(D) That an offense was committed at some place within the jurisdiction of the court, except where the act, though done without the local jurisdiction of the county, is triable therein;
 {¶ 31} "(E) That the offense was committed at some time prior to the time of finding of the indictment or filing of the information."
 {¶ 32} My point in making this distinction is to put defendant-appellant's assignment of error in its proper context. Three days prior to trial, the court granted the state's motion to amend the indictment the grand jury had returned in order to add dates on which the escape offense allegedly occurred that were subsequent to the date on which the indictment was filed. That amendment did not offend R.C. 2941.05 because the amended indictment was sufficient to charge the offense defendant was alleged to have committed. The issue is whether the amendment the court ordered failed to satisfy the jurisdictional requirements of R.C. 2941.03 and more specifically the temporal requirement of division (E) of that section. If the court erred in ordering the amendment, then the indictment that was filed could not operate to invoke the court's jurisdiction to try defendant for offenses that occurred subsequent to its filing, of which defendant was convicted on his plea.
 {¶ 33} Crim. R. 7(D) authorizes an amendment to the form or substance of an indictment "at any time before, during, or after a trial * * * in respect to any * * * variance with the evidence, provided no change is made in the name or identity of the crime charged." (Emphasis added.) That prohibition embodies the guarantee of Section 10, Article I of the Ohio Constitution that "no person shall be held to answer for a capital, or otherwise infamous, crime, unless on presentment or indictment of a grand jury." (Emphasis added.) That requirement is jurisdictional, and it operates as a protection against malicious or untoward criminal prosecutions.State ex rel. Doerfler v. Price (1920),101 Ohio St. 50, 128 N.E. 173.
 {¶ 34} A "crime" is the generic voluntary act or omission that a section of the Revised Code defines and prohibits. An "offense" comprehends criminal liability for commission of a crime and requires a finding of the particular conduct and degree of culpability constituting commission of a crime alleged in an indictment. R.C. 2901.21(A). The indictment must sufficiently allege the date on which the alleged offense occurred in order to satisfy the due process and double jeopardy *Page 106 
protections. Russell; Hamling; R.C. 2941.03(E). The date on which the alleged offense occurred is not an element of the crime charged, however. State v. Sellards
(1985), 17 Ohio St.3d 169, 17 OBR 410, 478 N.E.2d 781. Therefore, an amendment that changes the date on which conduct constituting an alleged offense occurred does not change the name or identity of the crime charged for purposes of jurisdictional requirements of Section 10, Article I relating to an indictment, so long as a violation of the same section of the Revised Code is the basis of both the original and amended offenses charged.
 {¶ 35} The sole difference between the offenses charged in the original indictment the grand jury returned and the offense charged in the amendment to the indictment the court ordered is the date or dates on which defendant committed an offense of escape. The substance of the amendment changed neither the name nor the identity of the "crime" charged, which remains the crime of escape prohibited by R.C. 2931.34(A). Therefore, the amendment was one permitted by Crim. R. 7(D), and does not offend the prohibition in Section, Article I of the Ohio Constitution that no person shall be held to "answer for" an "infamous crime, unless on presentment or indictment of a grand jury," because the same crime was charged in the original indictment the grand jury returned and the indictment as amended.
 {¶ 36} While the state is obligated to prove the criminal offense alleged in the indictment, the state is not obligated to rely on evidence that was presented to the grand jury when it returned the indictment. The state may rely on and present other evidence, and the court is permitted by Crim. R. 7(D) to amend the substance of the indictment to cure any variance between its terms and evidence the state would offer at trial, so long as the defendant is not as a result charged to answer for a different crime.
 {¶ 37} The amendment did amend the substance of the indictment regarding the date or dates on which defendant committed the alleged offense of escape, in order to cure a variance between the terms of the indictment and the proof the state would offer to prove the crime alleged in the indictment. Defendant was therefore entitled to a continuance of the trial under Crim. R. 7(D), had he requested one. Defendant objected that the amendment would affect the defense he had prepared, but he didn't request a continuance and instead entered a plea of no contest. In that circumstance, defendant forfeited the right to complain that he was prejudiced by the lack of a continuance. *Page 107